                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                                                           FILED
                                                                            lAN2 4
                           MISSOULA DIVISION                                             2il20
                                                                       Cieri(, U.s .
                                                                         District ODts.trict C
                                                                                      fl,,1   ouri
                                                                               /l/tissou1~ntana
FREDDIE JOE LAWRENCE,                                CV 19- 144-M-DWM

              Plaintiff,

       vs.                                                  ORDER

RAV ALLI COUNTY, et al.,

              Defendants.


      The parties having filed a Joint Motion to Order Early Mediation and

Continue the Preliminary Pretrial Conference and Other Deadlines and good cause

appeanng,

      IT IS ORDERED that the motion (Doc. 31) is GRANTED. The parties shall

schedule a mediation as soon as practicable with Michael J. Lilly as the mediator.

Each party, or a representative of each party who has the authority to settle this

matter, shall attend the mediation in person. However, as agreed by the parties,

Defendant Judy Stanbery is not required to attend the mediation in person.

      IT IS FURTHER ORDERED that Plaintiff shall advise the Court when the

mediation is set and further advise the Court of the outcome as soon as possible

after the mediation is completed.




                                          1
       IT IS FURTHER ORDERED that the preliminary pretrial conference set for

March 11, 2020, and all associated deadlines are VACATED. The deadline to

respond to the amended complaint is VACATED. If the mediation is unsuccessful,

the Court will reset the preliminary pretrial conference, the response deadline, and

all other dates.

       DATED this~             of January, 2020.




                                          2
